Citation Nr: 1114819	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma.

2.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's non-Hodgkin's lymphoma was not caused or worsened due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing medical treatment or examination.

2.  The Veteran did not develop tinnitus as a result of his active service.


CONCLUSIONS OF LAW

1.  The requirements for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

2.  Tinnitus was not incurred in or aggravated as a result of the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In September 2006, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and private treatment records.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony before a Veterans Law Judge and he has submitted statements in support of his claim.  A February 2009 statement of the case informed the Veteran that a CID report regarding his claimed stressor was unavailable and that Social Security Administration (SSA) records were unavailable.  The Veteran has not asserted, and the record does not indicate, that there are any additional obtainable pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  1151 Claim

The Veteran reported at a December 2010 hearing that he went to a VA facility on several occasions in January 2005 for back pain and that the VA physicians did not discover his non-Hodgkin's lymphoma.  Finally, 28 days after his first visit to VA for his back pain, the Veteran went to a private hospital where a mass was discovered in his back.  The diagnosis was non-Hodgkin's lymphoma.  The Veteran asserts that there was negligence on the part of the VA medical treatment for not discovering the mass in his back.  He maintains that the mass became bigger during that time and by the time it was discovered it was too big for surgical removal.  Instead it had to be treated with radiation and chemotherapy.

VA outpatient records dated in January 2005 reveal that the Veteran complained of left hip and low back pain.  The assessment was hip joint pain, probably secondary to bursitis and degenerative joint disease.  

The Veteran was admitted to a private hospital on January 30, 2005, complaining of low back pain.  In February 2005 a private MRI showed the Veteran to have a retroperitoneal mass involving the psoas muscles.  The eventual diagnosis was non-Hodgkin's lymphoma.  The Veteran underwent radiation and chemotherapy treatment.  Private medical records from the Moffitt Cancer Center dated in July 2006 note that the Veteran's cancer had undergone complete remission.  

The Veteran's medical records were reviewed by a VA physician in January 2008.  He noted that the VA provided the Veteran many examinations and tests in January 2005 in attempting to determine the cause of the Veteran's complaints.  He stated that it was well established that hip and lumbar spine conditions are among the most common complaints of people seeking medical treatment.  He noted that an etiologic diagnosis is not established for most patients with back pain and that rarely is acute back pain a symptom of serous medical illness, such as malignancy.  The VA physician stated that all providers who examined and treated the Veteran in the 28 days that he came to VA followed all of the recommendations that are established and accepted by the medical community based on research.  He found that there is no evidence of misdiagnosis or deviation from prudent standard medical care during the time the Veteran was treated at VA.  He noted that the relatively short period of time the Veteran was experiencing his symptoms played an important part in determining that the underlying pathology was of a more significant nature than bursitis or strain.  The VA physician opined that there was no disability resulting from the 28 days the Veteran was treated for pain at VA.  The VA physician further opined that there was no carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault with regard to the VA medical care.  He stated that there was no evidence of an unreasonable or unforeseen event.

As pertinent to this claim, 38 U.S.C.A. § 1151 provides that compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  See 38 U.S.C.A. § 1151.  A disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board finds that the Veteran did not develop non-Hodgkin's lymphoma and that he did not experience any additional disability due to his VA medical treatment.  Although the Veteran asserts that the failure of VA to diagnose his non-Hodgkin's lymphoma for 28 days resulted in additional disability, such is not shown by the record.  The Veteran's non-Hodgkin's lymphoma was successfully treated and went into full remission.  Furthermore the January 2008 VA physician opined that the Veteran did not experience any disability due to the VA medical treatment.  The January 2008 VA examiner reviewed the record and opined that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical care the Veteran received up until the discovery of his non-Hodgkin's lymphoma.  

In this case there is no medical evidence which supports the Veteran's contentions.  Although the Veteran asserts that there must have been some error or negligence in the performance of VA in not determining that he had non-Hodgkin's lymphoma sooner, as a layperson he is not qualified to make such a medical determination.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, the Board finds that the Veteran did not experience any additional disability due to the VA medical treatment and that the criteria for the award of 38 U.S.C.A. § 1151 benefits for non-Hodgkins lymphoma have not been met.

III.  Tinnitus

The Veteran asserted at his December 2010 hearing that he has tinnitus due to his exposure to acoustic trauma during service.  At first the Veteran talked about tinnitus in both ears.  Later in the hearing he stated that he only had tinnitus in the right ear.  He reported that he was an operations sergeant and that he was exposed to excessive noise at the firing range and during hand grenade practice.  He stated that he wore minimal earplugs when he was in service. 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records reveal no complaints of tinnitus or hearing loss.  Audiometric evaluations during service did not show that the Veteran had any hearing loss.  The reports noted that the Veteran used hearing protection and a January 1987 audiometric evaluation notes that the Veteran was routinely exposed to hazardous noise.

On VA audiometric examination in June 2000 the Veteran denied experiencing any tinnitus.  The Veteran had a right ear puretone threshold of 30 decibels at 3000 Hertz.  Otherwise all other puretone thresholds were 20 decibels or lower at all the measured frequencies in each ear.  Speech recognition scores were 92 percent in the right ear and 94 percent in the left ear.  Based on the Veteran's score of 92 percent in the right ear, the Veteran met the criteria for right ear hearing loss.  See 38 C.F.R. § 3.385.  A July 2000 rating decision granted service connection and a noncompensable rating for right ear hearing loss.

Later in June 2000 the Veteran was provided a VA ENT examination.  At this examination the Veteran reported very minimal and intermittent tinnitus in both ears.  After reviewing the VA audiometric report the ENT examiner opined that the VA audiogram and the auditory brain responses did not indicate acoustic trauma.

On VA audiometric examination in February 2008 the Veteran had 94 percent speech recognition in the right ear and 96 percent in the left ear.  The examination did not show that the Veteran met the VA criteria for hearing loss in either ear as defined by 38 C.F.R. § 3.385.  The Veteran reported that he had tinnitus once a week lasting from five to six seconds.  The VA examiner stated that true tinnitus lasts at least five minutes and occurs at least two times per week.  The examiner stated that there was no history of tinnitus.

In this case there is no medical evidence indicating that the Veteran has a current tinnitus disability that is due to service.  Although the Veteran has asserted that he has had bilateral tinnitus since service, the Board does not find his assertions to be credible.  His conflicting statements as to his alleged tinnitus indicate a lack of credibility.  On one VA examination in June 2000 the Veteran denied tinnitus and on another VA examination in June 2000 the Veteran reported tinnitus.  At his hearing the Veteran first indicated that he had bilateral tinnitus and then stated that he only had right ear tinnitus.  Based on the Veteran's lack of credibility, based on there being no complaints of tinnitus during service, and based on the February 2008 VA examiner's opinion that the Veteran does not have tinnitus, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran asserts that he has depression and PTSD due to service.  During service the Veteran filled out a Report of Medical History in September 1988.  On this form the Veteran denied having experienced a long list of disabilities.  He did, however, report experiencing depression or excessive worry.  VA medical records from July 2006 reveal that the Veteran currently has depression.  To date, the Veteran has not been afforded a VA examination to determine whether there is a nexus between his current disability and service.  Thus remand for an examination and opinion are required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA medical records dated from January 2008 to present.

2.  When the above action has been accomplished, schedule the Veteran for a VA psychiatric examination to determine the nature, extent of severity, and etiology of any psychiatric disorder(s), that may be present.  The entire claims file must be made available to the designated examiner, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  The examination report is to include a detailed account of all pathology present and of any tests deemed necessary.  The examiner must express an opinion as to whether any psychiatric disorder(s) found on examination, including depressive disorder, etc., is/are related to his active military service in any way.

3.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afford the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


